DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the communication filed on 04/11/2022.
Claims 2-3, 8-9 and 14-15 have been cancelled.
Claims 17-20 have been added.
Claims 1, 4-7, 10-13 and 16-20 are pending in this action and are allowed.

EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jonathan A. Solomon, Reg. NO. 64869  on 05/17/2022.
The application has been amended as follows: 
In claim 5, on line 12, change “to a network slice” into --- to the network slice ---.
In claim 5, on line 4, change “a terminal device” into --- the terminal device ---.
In claim 6, on line 4, change “a terminal device” into --- the terminal device ---.
In claim 11, on line 4, change “by a terminal device” into --- by the terminal device ---.
Prior art Consideration

1.     (US 11310801 B2), published to Yu et al. on Apr.19, 2022, discloses --- The present disclosure relates to communication methods, core network devices, and access network devices. One example method includes receiving, by a core network device, a first message from an access network device, where the first message carries information used to indicate a slice supported by the access network device, and determining, by the core network device, a location area identity list of user equipment UE based on the information used to indicate the slice supported by the access network device (see at least, the abstract).
2. 	(US 20200314740 A1), published to Lee et al., on Oct. 1, 2020, discloses --- receiving, from the AMF entity, a second message including allowed network slice selection assistance information (NSSAI) for the terminal. The allowed NSSAI is transmitted from a network slice selection function (NSSF) entity of the VPLMN to the AMF entity. The allowed NSSAI is determined, by the NSSF entity of the VPLMN, without interacting with a home public land mobile network (HPLMN), based on mapping a subscribed NSSAI for the HPLMN of the terminal and NSSAI to be used in the VPLMN of the terminal in case that the HPLMN and the VPLMN have an agreement. The subscribed NSSAI for the HPLMN of the terminal is transmitted from the AMF entity to the NSSF entity of the VPLMN (see par. 0013).
3. 	(US 20200305054 A1), published to Zee et al., on Sep. 24, 2020, discloses --- Each set of functionalities belongs to a network slice and is separated from other sets of functionalities out of a total set of functionalities. The first radio node transmits information indicating one or more slice identities supported by the first radio node to a second radio node. The first radio node receives information indicating one or more slice identities supported by the second radio node from the second radio node. The first radio node obtains a support indication indicating the slice ID the wireless device supports, during a connection setup of the wireless device to the network slice. The first radio node initiates a mobility procedure towards the second radio node taking the information in the received response message and the obtained support indication into account (see abstract). However, these references do not disclose or fairly teach/suggest the features based on which applicant argues.

Allowable Subject Matter

Claims 1, 4-7, 10-13 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the reason for allowance is based on applicant’s argument presented on pages 1-3 in the Remarks section of the instant response.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELESS NMN ZEWDU whose telephone number is (571)272-7873. The examiner can normally be reached M-F 8:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on (571) 272-3965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


 If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELESS N ZEWDU/Primary Examiner, Art Unit 2643                                                                                                                                                                                                        5/17/2022